Case: 15-10379      Document: 00514561853         Page: 1    Date Filed: 07/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                  United States Court of Appeals

                                    No. 15-10379
                                                                           Fifth Circuit

                                                                         FILED
                                  Summary Calendar                   July 19, 2018
                                                                    Lyle W. Cayce
JEFFREY MICHAEL WINBLAD,                                                 Clerk


                                                 Plaintiff-Appellant

v.

GLORIA DAVILA, Administration Assistant III, Texas Department of
Criminal Justice; NALLELY MADRID, Mail Room Clerk II, Texas Department
of Criminal Justice; MIRANDA BARRERA, Mail Room Clerk II, Texas
Department of Criminal Justice,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CV-73


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jeffrey Michael Winblad, Texas prisoner # 1801200, appeals the
dismissal for failure to state a claim of his 42 U.S.C. § 1983 suit alleging that
the defendants violated his constitutional rights by requiring, pursuant to
Texas Department of Criminal Justice Board Policy 03.91, that he open for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10379    Document: 00514561853      Page: 2   Date Filed: 07/19/2018


                                 No. 15-10379

inspection outgoing mail addressed to his Idaho probation officer. See 28
U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). We review dismissals for failure
to state a claim under §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) using the same de
novo standard of review applicable to dismissals made pursuant to Federal
Rule of Civil Procedure 12(b)(6). Legate v. Livingston, 822 F.3d 207, 209-10
(5th Cir. 2016). A complaint fails to state a claim when it does not contain
sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
      Winblad does not argue that the magistrate judge erred by dismissing
his claims that the appellees’ actions violated his Fourth, Fifth, and Eighth
Amendment rights; accordingly, he has abandoned any such claims. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). However, Winblad is
correct that his pro se complaint, as supplemented by testimony pursuant to
Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), is sufficient to state a First
Amendment claim. See Iqbal, 556 U.S. at 678; Turner v. Safley, 482 U.S. 78,
89-91 (1987); Samford v. Dretke, 562 F.3d 674, 678-79 (5th Cir. 2009).
      Accordingly the judgment of the magistrate judge is AFFIRMED IN
PART and VACATED AND REMANDED IN PART. We do not opine regarding
the ultimate merits of Winblad’s First Amendment claim.




                                       2